MASTER SERVICES CONTRACT


SCHEDULE J


TRANSACTION BASED STORAGE SERVICE AGREEMENT

THIS TRANSACTION BASED STORAGE SERVICE AGREEMENT ("Agreement") is entered into
as of the 1 day of November, 2001 , by and between Southern California Gas
Company ("Utility") and San Diego Gas & Electric Company ("Service User") and
sets forth the terms and conditions under which Utility will provide storage
services to Service User. This Agreement shall be attached to and incorporated
as Schedule J to the Master Services Contract ("MSC") entered into by the
parties.

SECTION 1 - STORAGE SERVICES

(a) For the Time Period for Service indicated below (the "Service Period"),
Utility shall provide Service User with the storage services set forth below.
This Agreement and the rights established herein shall be subject to the terms
and conditions of Utility's Tariff Rate Schedule G-TBS and other applicable
Tariff Rules hereto from time to time (including, without limitation, the
definitions in Utility's Tariff Rule No. 1).


Storage Services

Maximum Quantity

 

Firm or
As-Available

Time Period for
Service ("Service Period")

Inventory

4,500,000

(Dth)

Firm

April 1, 2002 - March 31, 2003

Injection

28,037

(Dth/day)

Firm

April 1, 2002 - October 31, 2002

Withdrawal

225,000

(Dth/day)

Firm

November 1, 2002 - March 31, 2003

 

(b) All gas to be stored under this Agreement must be delivered by Service User
to Utility system at the California border during the period from April 1, 2002
to March 31, 2003, subject, however, to Utility system constraints. Withdrawals
must be completed by March 31, 2003.

(c) If storage injection and withdrawal services are offered hereunder on an
"as-available" basis, such services may be temporarily restricted in accordance
with Utility Tariff Rule 23.C.1.(4), Utility Tariff Rule 30.F.2 and G, and G-IMB
Special Conditions 3.

(d) Upon Service User's request for withdrawal, Utility will re-deliver all gas
stored by Service User under this Agreement at the California border or other
mutually agreed upon locations.

(e) Other: Service User has multiple cycling rights. Service User has the option
to purchase up to 1,500,000 Dth of inventory capacity provided by the Aliso
Canyon and La Goleta project ("A-G Project"), which is described in Utility's
application A.01-04-007, pursuant to the California Public Utilities Commission
authorizing timely sale of the cushion gas. Only capacity from the A-G Project
released to the Unbundled Storage Program for use during the term of April 1,
2002 through March 31, 2003 is available for this option. When the capacity
becomes available for sale, Utility will inform Service User within 7 days
through written notice of its availability. Service User must exercise the
option within 14 days from the notice date or the option expires. If less
capacity is available than the outstanding options, then each option holder will
receive a proportionate share of the available capacity based on its option
quantity. Any subsequent releases of A-G Project capacity will be made available
to the remaining option holders until the options are exhausted. Service User
accepts the risk that no A-G Project capacity may be released to the Unbundled
Storage Program.

SECTION 2 - RESERVATION AND STORAGE CHARGES

Service User agrees to pay to Utility the following charges:

         

Variable Storage Charges

 


Storage Services


Quantity (Dth)

 

Unit Reservation Charges

 


In-Kind Fuel

 

O&M Injection or Withdrawal

 

Inventory

4,500,000

(Dth)

0.65514

$/(Dth)

       

Injection

28,037

(Dth/day)

0.09425

$/(Dth)

2.44

%

0.0127

$/(Dth)

Withdrawal

225,000

(Dth/day)

11.58400

$/(Dth/day)

   

0.0177

$/(Dth)

Other charges: The per-unit reservation charges stated above result in an annual
reservation charge of six-million, one-hundred-and-twenty thousand dollars
($6,120,000). If Service User exercises its option to purchase A-G Project
inventory capacity, Service User will pay an additional annual reservation
charge equal to the inventory capacity times the unit rate of $0.70 per dth.
Variable charges are subject to change and are those specified in the G-TBS
tariff.

SECTION 3 - TRANSMISSION CHARGES

Service User agrees to pay Utility all applicable transportation charges
incurred to move gas to Utility system, including the Wheeler Ridge access fee,
if applicable.

Other transportation charges and conditions: Transmission charges are subject to
change and are those specified in the G-TBS tariff.

SECTION 4 - BILLING AND PAYMENT

(a) All reservation charges shall be billed by Utility and paid by Service User
in equal monthly installments over the Service Period of this Agreement.
Provided, however, that if Service User is not an end-use customer of Utility,
25% of the reservation charges shall be paid to Utility prior to the
commencement of the Service Period and the balance shall be billed and paid in
equal monthly installments over the Service Period. All other charges shall be
billed and paid as the applicable services are provided.

(b) All bills shall be timely paid. In addition to any remedies provided under
Utility's Tariff Rate Schedules and Tariff Rules, in the event that Service User
fails to timely pay any amounts due hereunder and such amounts are not paid in
full within seven (7) days following notice by Utility that such payment is in
arrears, Utility may, without any additional notice, immediately suspend service
hereunder until Service User pays all amounts due.

(c) In the event of a billing dispute, the bill must be paid in full by Service
User pending resolution of the dispute. Such payment shall not be deemed a
waiver of Service User's right to a refund. All bills shall be sent to Service
User as specified below in Section 5 (a).

SECTION 5 - MISCELLANEOUS

(a) Notices - All notices and requests under this Agreement shall be deemed to
have been duly given if sent by facsimile (fax) properly addressed, and with
confirming original copy thereof being sent by postage prepaid, certified mail
properly addressed, as follows:

 

SERVICE USER

   

UTILITY

 

Operating Matters

 

Contact Name:

Lonni Mansi

 

Contact Name:

Gas Transactions Hotline

Contact Title:

Gas Scheduling

 

Contact Title:

Gas Transactions & Operations

Telephone:

(619) 650-6169

 

Telephone:

(213) 244-3900

Fax No.:

(619) 650-6192

 

Fax No.:

(213) 244-8281

 

Billing Matters

 

Contact Name:

Mike Strong

 

Contact Name:

Susana Santa Maria

Contact Title:

Manager, Energy Restructuring & Energy Accounting

 

Contact Title:

Billing Analyst

Telephone:

(619) 650-6154

 

Telephone:

(213) 244-4337

Fax No.:

(619) 650-6192

 

Fax No.:

(213) 244-8449

 

Contract Matters

 

Contact Name:

Carl Funke

 

Contact Name:

Gwoon Tom

Contact Title:

Senior Energy Administrator

 

Contact Title:

Storage Products Manager

Telephone:

(858) 650-6170

 

Telephone:

(213) 244-3692

Fax No.:

(858) 650-6192

 

Fax No.:

(213) 244-8645

Either party may change its designation set forth above by giving the other
party at least seven (7) days prior written notice.

(b) Governing Law - This Agreement shall be construed in accordance with the
laws of the State of California and the orders, rules and regulations of the
Public Utilities Commission of the State of California in effect from time to
time.

(c) Credit Worthiness - From time to time, as is deemed necessary, Utility may
request that Service User furnish Utility with all relevant information or data
to establish Service User's credit worthiness, including, without limitation,
financial statements of Service User which are audited or otherwise attested to
Utility's satisfaction. Following review of such information, Utility may
require that Service User supply additional assurance as may be necessary to
establish Service User's ongoing financial ability to perform under this
Agreement during the Term, including, without limitation, contractual guarantees
or financial instruments such as letters of credit.

(d) Limited Storage Liability - Utility shall not be responsible for any loss of
gas in storage, including, without limitation, losses due to the inherent
qualities of gas (including leakage and migration) or due to physical or legal
inability to withdraw gas from storage, unless such loss is caused by failure of
Utility to exercise the ordinary care and diligence required by law. In the
event of any such loss, the portion of such loss which is attributable to
Service User shall be determined based on Service User's pro rata share of the
total recoverable working gas inventory in Utility's storage facilities at the
time of the loss.

(e) Incorporated Provisions - The provisions of Section 6 of the MSC are
incorporated by reference herein as if set forth in full herein, except to the
extent such Section 6 is superseded by Utility's Tariff Rule 4.

IN WITNESS WHEREOF, the authorized representatives of the parties have executed
two (2) duplicate original copies of this Agreement as of the date first written
above.

 

SAN DIEGO GAS & ELECTRIC COMPANY

SOUTHERN CALIFORNIA GAS COMPANY

   

By____________________________________

By______________________________________

   

Title:__________________________________

Title:____________________________________

   